DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 03/28/2022. Claim 2 has been canceled. Claims 1 and 3-17 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 03/28/2022 has been entered. Applicant’s amendments to the claims have overcome the objections to the claims and the rejections under 35 U.S.C. 112(b) set forth in the non-final Office action mailed 10/23/2021. Accordingly, these objections and rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Regarding claim rejections under 35 U.S.C. §§ 102 and 103:
On pages 12-15 of the remarks, applicant has argued that Ren does not teach “determining an arrival time difference defining a time difference between the first aircraft and the second aircraft to reach the predefined reference point as the adjustable trajectory parameter of the second flight trajectory, wherein the arrival time difference is determined such that the predetermined minimum separation is ensured throughout the whole flight trajectory” as recited in amended claim 1. Specifically, applicant has argued that “Although Fig. 6 of Ren shows an arrival time difference hRT, Ren fails to teach or suggest using this value to define a time difference between the two aircraft to reach a predefined reference point. As shown in Fig. 4, the two aircraft appear to reach different reference points.” The examiner respectfully disagrees, because Ren ¶ 16 discloses that “FIG. 6 is a graph illustrating trajectory variation for the pair of flights on the same path.” As shown in FIG. 6 reproduced below, both aircraft pass the marked points dMP, d, and dRT as part of the same path traveled at different times. The headway h for each point describes the arrival time difference between the two aircraft at each of the points.

    PNG
    media_image1.png
    401
    502
    media_image1.png
    Greyscale

On pages 15-16 of the remarks, applicant has argued that “Salesse fails to teach or suggest the subject matter of claim 5” because claim 5 “is directed to more subject matter than a polynomial function generally. Claim 5 relates to the optimization of the two trajectories with respect to each other, based on the temporal distance between the arrival times… Salesse fails to teach or suggest any influence over the temporal distance of two arrival times.” The examiner respectfully disagrees, because Salesse-Laverne teaches that “the position function or the time function, respectively, is given by a polynomial function, and/or comprises, or is based on, a predefined constant acceleration assuming a constant acceleration of the aircraft travelling along the respective trajectory segment” since Salesse-Laverne ¶¶ 56 and 81 discloses that “by assuming that the object and the aircraft are moving with constant acceleration, the first track and the second track can be characterized by respective sets of three second order equations,” and that “The position of this object in the navigation reference frame (N,E,D) at a future time t can be predicted by assuming that its accelerations are constant.” Note that the claim language of lines 6-9 of claim 5 supports the interpretation that only the position function is based on a predefined constant acceleration assuming a constant acceleration of the aircraft travelling along the respective trajectory segment; this is a reasonable interpretation of lines 6-9 of claim 5 since applicant has elected to use the word “or” several times in these lines. Therefore, the combination of Ren and Salesse-Laverne teaches claim 5.
On page 16 of the remarks, applicant has argued that “Salesse fails to teach or suggest the subject matter of claim 7,” because “claim 7 relates to a reference location and the time at which this reference location is reached enters at tn, forming a characteristic parameter of the trajectory segment, for determining the arrival time ensuring the minimum separation. This time tn, when comparing the equations of both flight trajectories, resolve the system of equations according to the distance of the arrival time and to obtain this distance of the arrival time or an arrival time as an adjustable parameter.” The examiner respectfully disagrees, because Ren in combination with Salesse-Laverne teaches all of the limitations of claim 7; Salesse-Lavergne ¶¶ 81-83 disclose using the equation reproduced below to find a distance between two aircraft “in the navigation reference frame (N,E,D).”

    PNG
    media_image2.png
    115
    496
    media_image2.png
    Greyscale

The equation finds the “square of the distance D between the tracks of the aircraft and of the intruder,” where the expressions including                         
                            
                                
                                    N
                                
                                ˙
                            
                        
                    ,                         
                            
                                
                                    E
                                
                                ˙
                            
                        
                    , and                         
                            
                                
                                    D
                                
                                ˙
                            
                        
                     represent the aircraft speed, and the expressions including                         
                            
                                
                                    N
                                
                                ¨
                            
                        
                    ,                         
                            
                                
                                    E
                                
                                ¨
                            
                        
                    , and                         
                            
                                
                                    D
                                
                                ¨
                            
                        
                     represent the aircraft acceleration, assuming constant acceleration. If the motion in only one of the directions were considered, such as direction N, for example, and the square root of each side of the equation was taken, the equation would be simplified to the one listed below, which more closely resembles the equation recited in claim 7:
                
                    D
                    
                        
                            t
                        
                    
                    =
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            N
                                        
                                        ¨
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                
                            
                            -
                            
                                
                                    
                                        
                                            N
                                        
                                        ¨
                                    
                                
                                
                                    A
                                
                            
                            
                                
                                    0
                                
                            
                        
                    
                    
                        
                            t
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            N
                                        
                                        ˙
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                
                            
                            -
                            
                                
                                    
                                        
                                            N
                                        
                                        ˙
                                    
                                
                                
                                    A
                                
                            
                            
                                
                                    0
                                
                            
                        
                    
                    t
                    +
                    [
                    
                        
                            N
                        
                        
                            1
                        
                    
                    
                        
                            0
                        
                    
                    -
                    
                        
                            N
                        
                        
                            A
                        
                    
                    
                        
                            0
                        
                    
                    ]
                
            
N could be any direction, such as the direction parallel to the ground, so that the term                         
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                ¨
                                            
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                ¨
                                            
                                        
                                        
                                            A
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                     corresponds to                         
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    (
                                    t
                                    -
                                    
                                        
                                            t
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                    , the term                         
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                ˙
                                            
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                ˙
                                            
                                        
                                        
                                            A
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                
                            
                            t
                        
                     corresponds to                         
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                            )
                        
                    , and the term                         
                            [
                            
                                
                                    N
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                
                            
                            -
                            
                                
                                    N
                                
                                
                                    A
                                
                            
                            
                                
                                    0
                                
                            
                            ]
                        
                     corresponds to dn. Further, Salesse-Laverne ¶¶ 69 and 82 disclose that the equation relates the position, velocity, and acceleration information with the aircraft position at a future time t, where it is a possibility that “air traffic requirements impose common way points on all aircraft.” For these reasons, Salesse-Laverne teaches to define the flight trajectory using the equation of claim 7 where “tn defines the point in time at which the aircraft reaches the following node of the trajectory segment n, wherein dn, an, vn, and tn, each forms a characteristic parameter of the trajectory segment.”
On pages 16-17 of the remarks, applicant has argued that Ren in combination with Barker fails to teach that “at least the first flight trajectory and the second flight trajectory use the same route but at different times and with individual flight speeds” as recited in claim 6, because “Barker fails to teach or suggest the two aircraft use the same route.” The examiner respectfully disagrees, because the combination of Ren and Barker teaches claim 6. It is irrelevant whether the limitation that the two aircraft use the same route is taught by Barker, because this limitation is taught by Ren; see at least Ren ¶ 16 and FIG. 6, which discloses that “FIG. 6 is a graph illustrating trajectory variation for the pair of flights on the same path and a separation buffer in accordance with some embodiments.”
On pages 17-18 of the remarks, applicant has argued that Ren in combination with Cope fails to teach claims 8-12 because “Cope fails to teach or suggest the general idea of resolving such equations according to the parameter to be set. Furthermore, Cope fails to teach or suggest the idea to resolve according to a distance of the arrival times or to resolve according to the arrival time of the second airplane. More particularly, Cope fails to teach or suggest dealing with the arrival at any points.” The examiner respectfully disagrees, because Cope ¶¶ 111-117 discloses to consider the equation reproduced below to solve for the time and separation distance corresponding to the closest point of approach for two aircraft, and then comparing the separation distance to a “required minimum separation distance.”

    PNG
    media_image3.png
    96
    380
    media_image3.png
    Greyscale

If this minimum distance is not satisfied, the velocity u of the survey aircraft is adjusted to compensate for the difference; therefore, the velocity u reads on the claimed “adjustable trajectory parameter,” wherein the analytical expression depends on this adjustable trajectory parameter. While Cope does not require that the equation is analyzed regarding the arrival time of the second aircraft, this scenario could apply if the arrival time of the second aircraft were the time corresponding to the closest point of arrival. Further, the limitation of claim 1 which specifies “defining a time difference between the first aircraft and the second aircraft to reach the predefined reference point as the adjustable trajectory parameter” is taught by the primary reference Ren ¶¶ 76, 81-86, and FIG. 6. For these reasons, the combination of Ren and Cope teaches all of the limitations of claims 8-12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren (US 2018/0240348 A1), hereinafter Ren.
Regarding claim 1:
		Ren discloses the following limitations:
“A method comprising: planning flight trajectories for first and second aircraft aiming to subsequently approach a predefined reference point.” (See at least Ren ¶¶ 5, 23, and FIG. 1, which disclose “generating, via a trajectory modeler, a predicted trajectory for each of the flights of the plurality of flights to a target area… and operating at least one of a first aircraft associated with the first flight and a second aircraft associated with the second flight.”)
“wherein each aircraft travels along a flight route according to an individual flight trajectory, such that the first aircraft travels along a first flight route according to a first flight trajectory and the second aircraft travels along a second flight route according to a second flight trajectory.” (See at least Ren ¶ 5 and FIG. 1, which disclose “generating, via a trajectory modeler, a predicted trajectory for each of the flights of the plurality of flights to a target area… and operating at least one of a first aircraft associated with the first flight and a second aircraft associated with the second flight.”)
“the planning comprising: setting or adjusting at least the second flight trajectory such that at least one predetermined minimum separation between the first and second aircraft approaching the predefined reference point according to their respective flight trajectories is ensured.” (See at least Ren ¶¶ 5, 22, 81, and FIG. 7, which disclose “shifting the trailing trajectory along the time axis” to maintain a desired spacing compared to the leading trajectory. The spacing is considered relative to a “meter point” which corresponds to the claimed “predefined reference point.”)
“setting and adjusting an adjustable trajectory parameter of the first flight trajectory or the second flight trajectory such that the predetermined minimum separation is ensured throughout the whole flight trajectories.” (See at least Ren ¶¶ 5, 22, 60, and 81, which disclose “shifting the trailing trajectory along the time axis” to maintain a desired spacing compared to the leading trajectory. Shifting the trajectory along the time axis reads on “adjusting an adjustable trajectory parameter” as recited in the claim limitation.)
“and determining an arrival time difference defining a time difference between the first aircraft and the second aircraft to reach the predefined reference point as the adjustable trajectory parameter of the second flight trajectory, wherein the arrival time difference is determined such that the predetermined minimum separation is ensured throughout the whole flight trajectory.” (See at least Ren ¶¶ 76, 81-86, and FIGS. 6-7, which disclose that at “any point d along the path, the difference between the crossing times for the two flights is the head time h (411).” These paragraphs also disclose that a “spacing advisory module 232 may satisfy the desired spacing Si without adding any additional buffer by shifting the trailing trajectory along the time axis by δti” using the equation reproduced below.

    PNG
    media_image4.png
    35
    290
    media_image4.png
    Greyscale

As illustrated in FIGS. 6-7, the crossing time difference is considered with respect to a “meter point,” which corresponds to the claimed “predefined reference point.”)
	Regarding claim 3:
Ren discloses the “method according to claim 1,” and Ren further discloses the following limitations:
“wherein: the first flight trajectory is associated to a preceding aircraft approaching the reference point before a following aircraft.” (See at least Ren ¶¶ 5, 27, and FIG. 1, which disclose a first leading aircraft flying according to a first flight approaching a destination, and a second trailing aircraft flying according to a second flight approaching the same destination.)
“the second flight trajectory is associated to the following aircraft reaching the reference point subsequently after the preceding aircraft.” (See at least Ren ¶¶ 5, 27, and FIG. 1, which disclose that the trailing aircraft flies according to a second flight to reach the destination after the leading aircraft.)
“and at least part of the second flight trajectory is calculated or adjusted based on: the first trajectory, and the minimum separation such that the second flight trajectory ensures the minimum separation with respect to the first trajectory.” (See at least Ren ¶ 81, which discloses “shifting the trailing trajectory along the time axis” to maintain a desired spacing compared to the leading trajectory.)
	Regarding claim 4:
Ren discloses the “method according to claim 1,” and Ren further discloses the following limitations:
“wherein: each flight trajectory comprises at least one of: a plurality of nodes, wherein each node is defined at least by: a node location defining the location of the node; a node time defining a point in time for the respective aircraft to reach the node location; and a flight speed of the respective aircraft at the node; and at least one trajectory segment connecting a preceding node and a following node.” (See at least Ren ¶¶ 51, 58, 72, and FIG. 1, which disclose that each flight path comprises path segments that are divided by points such as the meter points.)
“and each flight trajectory comprises a plurality of trajectory segments.” (See at least Ren ¶¶ 27, 51, 58, and FIG. 1, which disclose that each flight path comprises path segments that are divided by points such as the meter points.)
Note that under the broadest reasonable interpretation (BRI) of claim 4, consistent with the specification, “each flight trajectory comprising at least one of: a plurality of nodes… and at least one trajectory segment connecting a preceding node and a following node” is treated as an alternative limitation. The applicant has elected to use “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “at least one trajectory segment connecting a preceding node and a following node” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 14:
Ren discloses the “method according to claim 1,” and Ren further discloses the following limitations:
“wherein: the first trajectory is given as a fixed trajectory.” (See at least Ren ¶¶ 81-86, which disclose that to satisfy the spacing requirement for two flights, the leading trajectory is fixed and the trailing trajectory is shifted along the time axis.)
“the second trajectory is set or adjusted such that the at least one predetermined minimum separation between the first and second aircraft is ensured, and the adjustable trajectory parameter of the second flight trajectory is adjusted such that the second flight trajectory is shifted with respect to the first flight trajectory in order to thereby ensure the predetermined minimum separation between the first and second flight trajectories.” (See at least Ren ¶¶ 81-86, which disclose that “the spacing advisory module 232 may satisfy the desired spacing Si without adding any additional buffer by shifting the trailing trajectory along the time axis by δti” using the equation reproduced below.)

    PNG
    media_image4.png
    35
    290
    media_image4.png
    Greyscale

Regarding claim 15:
		Ren discloses the following limitations:
“A device for planning flight trajectories for at least first and second aircraft aiming to subsequently approach a predefined reference point.” (See at least Ren ¶¶ 5-6, 23, and FIG. 1, which disclose a system that implements a method which involves “generating, via a trajectory modeler, a predicted trajectory for each of the flights of the plurality of flights to a target area… and operating at least one of a first aircraft associated with the first flight and a second aircraft associated with the second flight.” The system provides a way for “manipulating a trajectory for at least one of the first flight and the second flight based on the desired spacing… wherein the target spacing is a distance between the second flight and a second meter point when the first flight passes a first meter point.”)
“the device comprising: a processing unit configured to perform the planning of the flight trajectories.” (See at least Ren ¶¶ 7 and 42, which disclose that the system includes a processor to perform the planning of the first and second flight trajectories.)
“wherein: each aircraft travels along a flight route according to an individual flight trajectory, such that a first aircraft travels along a first flight route according to a first flight trajectory and a second aircraft travels along a second flight route according to a second flight trajectory.” (See at least Ren ¶ 5 and FIG. 1, which disclose “generating, via a trajectory modeler, a predicted trajectory for each of the flights of the plurality of flights to a target area… and operating at least one of a first aircraft associated with the first flight and a second aircraft associated with the second flight.”)
“at least the second flight trajectory is set or adjusted such that at least one predetermined minimum separation between the two aircraft approaching a predefined destination according to their respective flight trajectories is ensured, and the predetermined minimum separation is ensured throughout the whole flight trajectories by setting or adjusting an adjustable trajectory parameter of the first or second flight trajectory.” (See at least Ren ¶¶ 5, 22, 81, and FIGS. 6-7, which disclose “shifting the trailing trajectory along the time axis” to maintain a desired spacing compared to the leading trajectory. Shifting this trajectory along the time axis reads on “adjusting an adjustable trajectory parameter” as recited in the claim limitation. As illustrated in FIGS. 6-7, the spacing is calculated using a crossing time difference h that is considered with respect to a “meter point,” which corresponds to the claimed “predefined destination.”)
	Regarding claim 16:
Ren discloses the “device according to claim 15,” and Ren further discloses “wherein the predefined reference point is the predefined destination.” (See at least Ren ¶¶ 17 and 57, which disclose that the two aircraft can each approach the same runway as their target destination.)
	Regarding claim 17:
Ren discloses “the method according claim 1,” and Ren further discloses a “computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of a computing device, cause the computing device to perform the method.” (See at least Ren ¶ 7, which discloses a “non-transitory computer-readable medium storing instructions… executed by a computer processor” to perform the method.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Salesse-Lavergne (US 2019/0088146 A1), hereinafter Salesse-Lavergne.
	Regarding claim 5:
Ren discloses the “method according to claim 1,” and Ren further discloses the following limitations: 
“wherein: the position of the aircraft at any point in time within a trajectory segment between two nodes is modelled by a position function.” (See at least Ren ¶ 75, which discloses that “for flights along a given path, the movement of the aircraft may be expressed by the position of the aircraft on the flight path d as a function of time t, and vice versa. The one-dimensional functional expression of the trajectory may be expressed as follows.”)

    PNG
    media_image5.png
    43
    76
    media_image5.png
    Greyscale

“the time of the aircraft at any location within the trajectory segment between two nodes is modelled by a time function.” (See at least (See at least Ren ¶ 75, which discloses that “for flights along a given path, the movement of the aircraft may be expressed by the position of the aircraft on the flight path d as a function of time t, and vice versa. The one-dimensional functional expression of the trajectory may be expressed as [shown above].”)
Ren does not specifically disclose that “the position function or the time function, respectively, is given by a polynomial function, and/or comprises, or is based on, a predefined constant acceleration assuming a constant acceleration of the aircraft travelling along the respective trajectory segment.” However, Salesse-Lavergne does teach this limitation. (See at least Salesse-Lavergne ¶¶ 56 and 81, which disclose that for a method of avoiding an object such as another aircraft, an “assumption of constant acceleration for the object and for the aircraft” can be used when analyzing equations that model the positions, speeds, and accelerations of the aircraft and the object. Therefore, Salesse-Laverne teaches that “the position function is based on, a predefined constant acceleration assuming a constant acceleration of the aircraft travelling along the respective trajectory segment” as claimed.)
Note that under the broadest reasonable interpretation (BRI) of claim 5, consistent with the specification, the limitation which recites that “the position function or the time function, respectively, is given by a polynomial function, and/or comprises, or is based on, a predefined constant acceleration assuming a constant acceleration of the aircraft travelling along the respective trajectory segment” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the position function being based on a predefined constant acceleration assuming a constant acceleration of the aircraft travelling along the respective trajectory segment has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by assuming constant acceleration for the equations as taught by Salesse-Lavergne, because this modification can be used “to simplify the sets of equations and also the polynomial function, and thereby limiting their complexity and making them to easier to solve.” (See at least Salesse-Lavergne ¶ 56.)
Regarding claim 7:
Ren discloses the “method according to claim 1,” but does not specifically disclose the following limitation. However, Salesse-Lavergne does teach this limitation.
“wherein for each flight trajectory and each trajectory segment, a distance over ground is defined with respect to a predefined reference location by the following equation depending on time t: 

    PNG
    media_image6.png
    53
    493
    media_image6.png
    Greyscale

wherein: Dn defines for trajectory segment n a distance D over ground to the predefined reference location, dn defines the distance of the following node of the trajectory segment n to the predefined reference location, an defines a constant acceleration of the aircraft throughout the trajectory segment n, of the aircraft, vn defines the speed of the aircraft at the following node of the trajectory segment n, and tn defines the point in time at which the aircraft reaches the following node of the trajectory segment n, wherein dn, an, vn, and tn, each forms a characteristic parameter of the trajectory segment.” (See at least Salesse-Lavergne ¶¶ 81-83, which disclose using the equation below to find a distance between two aircraft “in the navigation reference frame (N,E,D).”

    PNG
    media_image2.png
    115
    496
    media_image2.png
    Greyscale

The expressions including                         
                            
                                
                                    N
                                
                                ˙
                            
                        
                    ,                         
                            
                                
                                    E
                                
                                ˙
                            
                        
                    , and                         
                            
                                
                                    D
                                
                                ˙
                            
                        
                     represent the aircraft speed, and the expressions including                         
                            
                                
                                    N
                                
                                ¨
                            
                        
                    ,                         
                            
                                
                                    E
                                
                                ¨
                            
                        
                    , and                         
                            
                                
                                    D
                                
                                ¨
                            
                        
                     represent the aircraft acceleration, assuming constant acceleration.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight trajectory planning method disclosed by Ren by using the above equation as part of the analysis as taught by Salesse-Lavergne, because with this equation, the “position of this object in the navigation reference frame (N,E,D) at a future time t can be predicted by assuming that its accelerations are constant.” This allows for a suitable way of defining an avoidance maneuver for the aircraft. (See at least Salesse-Lavergne ¶¶ 81-83.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Barker (US 2019/0012925 A1).
	Regarding claim 6:
Ren discloses the “method according to claim 1,” and further discloses the following limitations:
“wherein a last node of each flight trajectory defines a destination at a runway.” (See at least Ren ¶¶ 21, 27, and FIG. 1, which disclose that the flight path of each aircraft ends at a destination runway.)
“and at least the first flight trajectory and the second flight trajectory use the same route but at different times and with individual flight speeds.” (See at least Ren ¶¶ 16, 77-79, 81-82, and FIGS. 5A-6, which disclose that “FIG. 6 is a graph illustrating trajectory variation for the pair of flights on the same path and a separation buffer in accordance with some embodiments.” These sections also disclose determining a “target spacing” and “shifting the trailing trajectory along the time axis.”)
Ren does not specifically disclose that “a first node of each flight trajectory defines a starting point at a runway.” However, Barker does teach this limitation. (See at least Barker ¶ 76 and FIG. 1, which disclose that “The start point 102 of flight route 100 is a point with a known latitude and longitude. The start point 102 may represent a point, such as the departure point for the route…”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by defining the starting point for the flight trajectories as their departure points as taught by Barker, because this modification is considered to be a simple substitution of one known element (starting consideration for waypoint mid-flight as taught by Ren) for another (starting consideration at the departure runway as taught by Barker) to obtain predictable results.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Cope et al. (US 2017/0248421 A1), hereinafter Cope.
	Regarding claim 8:
Ren discloses the “method according to claim 1,” and further discloses the following limitations:
“wherein the setting or adjusting of at least the second flight trajectory uses at least one determination function for determining the adjustable trajectory parameter of the second flight trajectory.” (See at least Ren ¶ 81, which discloses using the equation below to satisfy the “desired spacing Si… by shifting the trailing trajectory along the time axis by δti.”)

    PNG
    media_image4.png
    35
    290
    media_image4.png
    Greyscale


“and the determination function is calculated based on: a separation function defining a separation between the first and second aircrafts travelling according to the first and the second trajectory, at least for part of their travel, or at least for a part of the first and a part of the second trajectory: the separation function depends at on the first and second flight trajectories.” (See at least Ren ¶¶ 81-82 and FIG. 7, which disclose using the equation reproduced above to determine a “shifted trailing trajectory that satisfies desired spacing Si.” In the equation above, the function gt(di-Si) reads on the “separation function” recited in the claim limitation.)
“and the separation function depends on the adjustable trajectory parameter of the second flight trajectory.” (See at least Ren ¶¶ 81-83, which disclose using the equation reproduced below, where the function gt(di-Si) reads on the “separation function” and the shifted time δti reads on the “adjustable trajectory parameter of the second flight trajectory.”)

    PNG
    media_image4.png
    35
    290
    media_image4.png
    Greyscale

“wherein: in particular the separation function S(t, θ) is defined as:

    PNG
    media_image7.png
    27
    249
    media_image7.png
    Greyscale

with: t as the time, θ defining as the adjustable trajectory parameter a time difference between the points of time for the first and the second aircraft to reach the predefined reference point, DA(t) defining an analytic expression for the distance of the first aircraft to the predefined reference point being dependent on time, and preferably not being dependent on the time difference between the first and the second aircraft at the predefined reference point, and DB(t, θ) defining an analytic expression for the distance of the second aircraft to the predefined reference point being dependent on time and being dependent on the time difference between the first and the second aircraft at the predefined reference point.” (See at least Ren ¶¶ 81-85, which disclose calculating the target spacing for the aircraft using systems of equations. Two of the most relevant equations are reproduced below. In each equation, S, d, and f would read on S, DA, and DB recited in the claim limitation, respectively.)

    PNG
    media_image8.png
    55
    379
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    51
    373
    media_image9.png
    Greyscale

The following limitations are not specifically disclosed by Ren, but are taught by Cope:
“wherein: the at least one determination function is calculated by: determining a point in time of a local minimum of the separation function as an analytical expression and wherein, the separation function is dependent on time.” (See at least Cope ¶¶ 111-113, which disclose using a system of equations, including the one reproduced below, that “provides a solution for t and a given k at the Closest Point of Approach (CPA) for two aircraft.”)

    PNG
    media_image10.png
    98
    386
    media_image10.png
    Greyscale

“the point in time of the minimum of the separation function is inserted into the separation function such that an analytical expression for the separation function at the minimum results which is independent of time.” (See at least Cope ¶¶ 111-113, which disclose solving for the time of the CPA, such that a solution can be provided “for the distance (designated dCPA) between the aircraft at the CPA by substituting tCPA back into d(t,k).”.)
“and the resulting separation function at the minimum is set equal to the predetermined minimum separation and resolved for the adjustable trajectory parameter.” (See at least Cope ¶¶ 115-117, which disclose that the “minimum distance d(tCPA)” is compared to the “required minimum separation distance.” The system determines a “required survey aircraft speed” to ensure that the minimum distance is greater than the required minimum separation distance. In this scenario, the “required survey aircraft speed” reads on the “adjustable trajectory parameter” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
	Regarding claim 9:
Ren in combination with Cope discloses the “method according to claim 8,” and Ren further discloses the following limitations:
“wherein: the separation function is determined as an analytic expression, the separation function is given: as the difference of the distance function DA(t) of the first trajectory and the distance function DB(t, θ) of the second trajectory, or as the difference of a trajectory segment of the first trajectory and a trajectory segment of the second trajectory.” (See at least Ren ¶¶ 81-85 and FIG. 7, which disclose the using the function gt(di-Si), using “a desired spacing Si at location di” between the two trajectories. This teaches the separation function being given “as the difference of a trajectory segment of the first trajectory and a trajectory segment of the second trajectory” as claimed.)
“and wherein: the separation function is differentiated with respect to time…” (See at least Ren ¶¶ 81 and 88-89, which disclose differentiating the “separation function” g as shown in the equations reproduced below.)

    PNG
    media_image11.png
    274
    201
    media_image11.png
    Greyscale
			
    PNG
    media_image12.png
    270
    226
    media_image12.png
    Greyscale

Note that under the broadest reasonable interpretation (BRI) of claim 9, consistent with the specification, the separation function being given “as the difference of the distance function DA(t) of the first trajectory and the distance function DB(t, θ) of the second trajectory, or as the difference of a trajectory segment of the first trajectory and a trajectory segment of the second trajectory” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “difference of a trajectory segment of the first trajectory and a trajectory segment of the second trajectory” has been addressed here, the claim is still rejected in its entirety.
The following limitations are not specifically disclosed by Ren, but are taught by Cope:
“and wherein: the separation function is differentiated with respect to time in order to find a or the minimum.” (See at least Cope ¶¶ 111-114, which disclose finding the minimum separation distance by solving the equation reproduced below.)

    PNG
    media_image13.png
    46
    448
    media_image13.png
    Greyscale

“the differentiated separation function is used to find an analytical expression for the point in time at which the separation function has its minimum.” (See at least Cope ¶¶ 111-113, which disclose that solving the equation reproduced above “provides a solution for t and a given k at the Closest Point of Approach (CPA) for two aircraft” as shown in the equation reproduced below.)

    PNG
    media_image10.png
    98
    386
    media_image10.png
    Greyscale

“the analytical expression of time is inserted into the separation function and the separation function is set equal to the predetermined minimum separation in order to find a function depending on the predetermined minimum separation and being independent of time and resolving it in order to receive the at least one determination function.” (See at least Cope ¶¶ 111-113, which disclose solving for the time of the CPA, such that a solution can be provided “for the distance (designated dCPA) between the aircraft at the CPA by substituting tCPA back into d(t,k).”)
“and the determination function is dependent on the predetermined minimum separation.” (See at least Cope ¶¶ 115-116, which disclose that “If the minimum distance d(tCPA) is less than the minimum separation distance then the survey aircraft speed must be altered in order to cause an increase in the determined minimum distance d(tCPA) to greater than the required minimum separation distance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
	Regarding claim 10:
Ren discloses the “method according to claim 1,” and further discloses the following limitations: 
“wherein: a first distance function and a second distance function are each defined as analytical expressions for each trajectory segment of the first and second trajectory, respectively.” (See at least Ren ¶ 88, which discloses using the equations reproduced below, where dl and dt read on the first and second distance functions recited in the claim limitation, respectively.)

    PNG
    media_image14.png
    101
    154
    media_image14.png
    Greyscale
	
    PNG
    media_image15.png
    89
    155
    media_image15.png
    Greyscale

“a separation function is defined as an analytical expression for each time interval where segments of the first and second trajectories overlap.” (See at least Ren ¶¶ 81-82 and FIG. 7, which disclose using a function gt(di-Si) to satisfy the time and spacing requirements when the trajectories overlap as depicted in FIG. 7.)
“and wherein the separation function S(t, θ) is defined as:

    PNG
    media_image16.png
    27
    244
    media_image16.png
    Greyscale

with: t as the time, θ defining the adjustable trajectory parameter a time difference between the points of time for the first and the second aircraft to reach the predefined reference point, DA(t) defining the first distance function as an analytic expression for the distance of the first aircraft to the predefined reference point being dependent on time, and preferably not being dependent on the distance (θ) between the first and the second aircraft at the predefined reference point, and DB(t, θ) defining the second distance function as an analytic expression for the distance of the second aircraft to the predefined reference point being dependent on time and being dependent on the distance between the first and the second aircraft at the predefined reference point. (See at least Ren ¶¶ 80-85 and FIG. 7, which disclose the use of the equations reproduced below, where SMPl,i and SMPt,i each represent the target spacing corresponding to a desired spacing Si. As shown in ¶ 83, the function ft,i(t) is used to output a distance corresponding to each trajectory.)

    PNG
    media_image17.png
    45
    299
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    44
    297
    media_image18.png
    Greyscale

The following limitations are not specifically disclosed by Ren, but are taught by Cope:
“a point in time of the minimum of the separation function is determined as at least one analytical expression for each overlapping time interval, wherein the analytical expression depends on the adjustable trajectory parameter of the second flight trajectory.” (See at least Cope ¶¶ 111-116, which disclose using a system of equations, including the one reproduced below, that “provides a solution for t and a given k at the Closest Point of Approach (CPA) for two aircraft.” The expression is dependent on the velocity u of the survey aircraft, which is adjustable in order to ensure that the minimum separation distance is maintained.)

    PNG
    media_image10.png
    98
    386
    media_image10.png
    Greyscale


“the at least one determination function is determined as analytical expression based on each analytical expression of the point in time.” (See at least Cope ¶¶ 111-113, which disclose that the equation reproduced above is related to the equation reproduced below. The equation below reads on the “determination function” recited in the claim limitation.)

    PNG
    media_image19.png
    51
    451
    media_image19.png
    Greyscale

“determining the adjustable trajectory parameter of the second flight trajectory using the at least one determination function such that the value of the minimum separation of the corresponding overlapping time interval will never be below the predetermined minimum separation.” (See at least Cope ¶¶ 115-117, which disclose that the “minimum distance d(tCPA)” is compared to the “required minimum separation distance.” The system determines a “required survey aircraft speed” to ensure that the minimum distance is greater than the required minimum separation distance. In this scenario, the “required survey aircraft speed” reads on the “adjustable trajectory parameter” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
	Regarding claim 11:
Ren discloses the “method according to claim 1,” but does not specifically disclose the following limitations. However, Cope does teach these limitations: 
“wherein: at least one determination function, is successively applied to a current pair of two current trajectory segments of the first and second trajectories.” (See at least Cope ¶¶ 111-116, which disclose substituting the time of closest approach for two trajectories into a function d(t,k), and then determining “If the minimum distance d(tCPA) is less than the minimum separation distance then the survey aircraft speed must be altered in order to cause an increase in the determined minimum distance d(tCPA) to greater than the required minimum separation distance. The required survey aircraft speed to achieve this is calculated iteratively by the target speed calculator 38 by varying the speed factor k until an aircraft velocity value is produced that provides a required separation distance d(tCPA) at the CPA distance that is greater than the minimum separation distance.”)
“the at least one determination function comprises at last one related characteristic parameter each corresponding to a characteristic parameter of the two trajectory segments.” (See at least Cope ¶¶ 107 and 111-114, which disclose that the time of closest approach which is substituted into the function d(t,k) is found using the equation reproduced below, where u and v represent the velocities for each aircraft. These velocities each read on the “characteristic parameter” recited in the claim limitation.)

    PNG
    media_image10.png
    98
    386
    media_image10.png
    Greyscale

“and successively applying the at least one determination function is performed by setting the value of each related characteristic parameter of the determination function to the value of the corresponding characteristic parameter of the respective trajectory segment in order to determine a value of the adjustable trajectory parameter of the second flight trajectory.” (See at least Cope ¶¶ 115-116, which disclose that “If the minimum distance d(tCPA) is less than the minimum separation distance then the survey aircraft speed must be altered in order to cause an increase in the determined minimum distance d(tCPA) to greater than the required minimum separation distance. The required survey aircraft speed to achieve this is calculated iteratively by the target speed calculator 38 by varying the speed factor k until an aircraft velocity value is produced that provides a required separation distance d(tCPA) at the CPA distance that is greater than the minimum separation distance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
	Regarding claim 12:
Ren discloses the “method according to claim 1,” and Ren further discloses the following limitations: 
“comprising: determining an initial minimal value for the adjustable trajectory parameter.” (See at least Ren ¶¶ 81-82, which disclose using a “desired spacing Si” as an initial spacing before “shifting the trailing trajectory along the time axis.”)
“determining a current pair of trajectory segments comprising a first segment of the first trajectory and a first segment of the second trajectory.” (See at least Ren ¶¶ 27, 80, and FIGS. 1 and 7, which disclose analyzing a pair of trajectories by breaking them up into segments based on “meter points.”)
“wherein the following node of the first trajectory segment defines the destination at a runway and the second trajectory segment contains the point separated by the predetermined minimum separation from the runway.” (See at least Ren ¶¶ 27, 80-86, and FIGS. 1 and 6-7, which disclose using a “runway threshold” and a defined spacing (SRT) between the runway threshold and the trailing trajectory. A disclosed process of using the equations of ¶¶ 81-86 ensures that a desired spacing (Si) between the trajectories is satisfied.)
“applying a determination function to the current pair of trajectory segments for determining or changing the minimal value of the adjustable trajectory parameter of the second flight trajectory.” (See at least Ren ¶¶ 81-82, which disclose using the equation reproduced below, with δti serving as an “additional buffer” to shift “the trailing trajectory along the time axis.”)

    PNG
    media_image4.png
    35
    290
    media_image4.png
    Greyscale

“determining a new current pair of trajectory segments based on the determined minimal value of the adjustable trajectory parameter.” (See at least Ren ¶¶ 81-86 and FIG. 7, which disclose a process of determining a target spacing (SMPt) and target headway (HMPt) at a meter point that satisfy the desired spacing (Si) between the trajectories.)
Ren does not specifically disclose “repeating third and fourth steps until a minimal value for the adjustable trajectory parameter of the second flight trajectory is found such that the predetermined minimum separation is ensured for the complete second trajectory with respect to the first trajectory.” However, Cope does teach this limitation. (See at least Cope ¶¶ 111-116, which disclose that “If the minimum distance d(tCPA) is less than the minimum separation distance then the survey aircraft speed must be altered in order to cause an increase in the determined minimum distance d(tCPA) to greater than the required minimum separation distance. The required survey aircraft speed to achieve this is calculated iteratively by the target speed calculator 38 by varying the speed factor k until an aircraft velocity value is produced that provides a required separation distance d(tCPA) at the CPA distance that is greater than the minimum separation distance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
Allowable Subject Matter
Claim 13 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662